Exhibit 23.1 Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Tel:(973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the heading “Experts” in the Registration Statement (Form S-3) and to the incorporation by reference therein of our reports dated September 10, 2009 with respect to the financial statements for the year ended June 30, 2009 filed with the Securities and Exchange commission. /s/ Patrizio & Zhao, LLC PATRIZIO & ZHAO, LLC Certified Public Accountants and Consultants Parsippany, New Jersey
